Case 19-01424-jw             Doc 13       Filed 03/25/19 Entered 03/25/19 18:26:04                                Desc Main
                                          Document      Page 1 of 9

                                    UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF SOUTH CAROLINA

INRE:                                          )
                                               )        CASE NO: 19-01424-jw
Denise Helene Filler                           )
4103 Brookstone Way                            )        CHAPTER13
Summerville, SC 29486                          )
SSN xxx-xx-6583                                )
                            DEBTORS.           )



                NOTICE OF OPPORTUNITY TO OBJECT AND CONFIRMATION HEARING

       The debtor(s) in the above captioned case filed a chapter 13 plan on     7::, -')..~ -\<=\          . The plan is
attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing, filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423, and,served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. Ifno objection is timely filed, the plan may be confirmed by the Court without further notice.

      If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy Case.
However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the plan and may enter an order confirming the plan.


                                                        Respectfully Submitted,




                                                                                                    ·-·--···---....




Date:       ~'d--'5-\
               Case 19-01424-jw                         Doc 13      Filed 03/25/19 Entered 03/25/19 18:26:04                        Desc Main
 Fill in this information to identi our case:                       Document      Page 2 of 9
 Debtor I               Denise Helene Filler                                                                           Check if this is a modified plan, and
                             First Name            Middle Name           Last Name                                     list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-01424
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                              12/17


               Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence ofan option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                          plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                          will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in           D Included                Ill Not Included
              a partial oavment or no oavment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, non purchase-money security interest,            D Included                Ill Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                      Ill Included              D Not Included
 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                        D Included                Ill Not Included
              through plan, set out in Section 3.l(c) and in Part 8

               Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


 $645.00 per Month for 57 months

Insert additional lines       if needed.
The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-01424-jw                          Doc 13      Filed 03/25/19 Entered 03/25/19 18:26:04                         Desc Main
                                                                    Document      Page 3 of 9
 Debtor               Denise Helene Filler                                                       Case number         19-01424

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
             0        The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
             0        Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

              0           The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

              Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If"None" is checked, the rest of§ 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If "None" is checked, the rest of§ 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of Creditor                   Collateral                            Estimated amount of claim        Interest rate       Estimated monthly payment
                                                                                                                               to creditor

                                    2016 Honda Odyssey 40,000
 Anderson                           miles
 Brothers Bank                      VIN: 5FNRL5H30GB096802                              $24,957.00                6.00%                                  $505.00


District of South Carolina
Effective December 1, 2017                                                   Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-01424-jw                          Doc 13      Filed 03/25/19 Entered 03/25/19 18:26:04                        Desc Main
                                                                    Document      Page 4 of 9
 Debtor                Denise Helene Filler                                                      Case number        19-01424

 Name of Creditor                   Collateral                            Estimated amount of claim       Interest rate       Estimated monthly payment
                                                                                                                              to creditor

                                                                                                                              (or more)

                                                                                                                              Disbursed by:
                                                                                                                              [il Trustee
                                                                                                                              D Debtor
Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
              [il         None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.
             [il     The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                     confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301
                     be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                     claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                     reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

 Name of Creditor                                                               Collateral
                                                                                2018 Kia Rio 10,000 miles
                                                                                VIN: 3KPA25AB6JE094955

                                                                                (The debtor's daughter drives pays for and maintains this
 Global Lending Service                                                         vehicle.)

Insert additional claims as needed


HMIM Treatment of Fees and Priority Claims
4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.           The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                          statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                          disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                          disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                          balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                          each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                          instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                          entered by the Court, without further notice, which allows for the payment of a portion of the attorney's fees in advance of
                          payments to creditors.

             b.           If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                          applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
District of South Carolina
Effective December 1, 2017                                                   Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-01424-jw                          Doc 13      Filed 03/25/19 Entered 03/25/19 18:26:04                            Desc Main
                                                                     Document      Page 5 of 9
 Debtor                Denise Helene Filler                                                           Case number        19-01424

                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $_ _ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_ _ or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.

             Check one.
             D       The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                     priority claim without further amendment of the plan.

              D           Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                           a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name ofDSO
                                         recipient), at the rate of$___ or more per month until the balance, without interest, is paid in full. Add additional
                                         creditors as needed.

                           b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                         directly to the creditor.

                           c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                         obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                         of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                         order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If"None" is checked, the rest of§ 4.5 need not be completed or reproduced.



               Treatment ofNonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments ofless than 100% of claims.
      D         The debtor proposes payment of 100% of claims.
      D         The debtor proposes payment of 100% of claims plus interest at the rate of%.




5.2          Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

              Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.




District of South Carolina
Effective December 1, 2017                                                        Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC • www.bestcase.com                                                                        Best Case Bankruptcy
              Case 19-01424-jw                          Doc 13      Filed 03/25/19 Entered 03/25/19 18:26:04                     Desc Main
                                                                    Document      Page 6 of 9
Debtor                Denise Helene Filler                                                    Case number        19-01424

             !ill         None. If"None" is checked, the rest of§ 6.1 need not be completed or reproduced.



              Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

      !ill    Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

              Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
             D      None. If"None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in§ 1.3.
8.1 (a) Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be filed no later
than 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. In
 Operating Order 18-4, Judge Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in
cases before him shall be filed with the Court no later than 21 days after the date of service of the plan. Therefore, all
 objections to the confirmation of this chapter 13 plan must be filed with the Court no later than 21 days after the date of
service of this plan.

 8.1(b)The debtor reserves the right to seek loss mitigation or modification of the mortgage loan using the Loss
 Mitigation/Mortgage Modification Portal procedures described in Chambers Guidelines during the bankruptcy case, which
 may be effective upon subsequent approval by order of the Court.

 8.1 (c) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
 thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
 action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
 or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
 under 11 U.S.C. §§ 542,543,544,547 and 548.

 8.1 (d) Confirmation of this plan may determine the character (secured, unsecured, or priority}, amount, and timing of
 distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
 plan, the creditor must timely object to confirmation.

 8.1(e) DEBTOR CERTIFICATION

In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
following:

 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;

 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and

 (3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
 the term of the plan without the prior authorization of the Bankruptcy Court.


District of South Carolina
Effective December 1, 2017                                                  Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-01424-jw                          Doc 13      Filed 03/25/19 Entered 03/25/19 18:26:04            Desc Main
                                                                    Document      Page 7 of 9
 Debtor                Denis~ Helene Filler                                                   Case number   19-01424


              Signatures:

9.1                  tu res of debtor and debtor attorney



 X                                                                            X
                                                                                  Signature of Debtor 2




 X




By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                  Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                        Best Case Bankruptcy
 Case 19-01424-jw           Doc 13       Filed 03/25/19 Entered 03/25/19 18:26:04                     Desc Main
                                         Document      Page 8 of 9


                                   UNITED STATE BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

 INRE:                                       )
                                             )        CASE NO: 19-01424-jw
 Denise Helene Filler                        )
 4103 Brookstone Way                         )        CHAPTER13
 Summerville, SC 29486                       )
 SSN xxx-xx-6583                             )
                           DEBTORS.          )


                                          CERTIFICATE OF SERVICE

           The above-signing parties ce!1ify that the foregoing Notice, Plan and Motions was served on all creditors
 and parties in interest entitled to such notice on the above stated date. The specific list of names and addresses of
 parties served with this plan is attached to the plan filed with the Court.

'VIA US MAIL
 (see attached list)

 ELECTRONICALLY
 James M. Wyman
 Chapter 13 Trustee
 PO Box 997
 Mt. Pleasant, SC 29465-0997


 Date:   5 - Q lP - \ 'f
                                                      Shawnda Engraiii, pmlgalfor
                                                      Robert R. Meredith, Jr., D.C. I.D. #06152
                                                      Elizabeth R. Heilig, D.C. I.D. #10704
                                                      Meredith Law Firm, LLC
                                                      Attorneys for Debtor
                                                      4000 Faber Place Drive, Suite 120
                                                      North Charleston, SC 29405
                                                      843-529-9000
               Case 19-01424-jw   Doc 13    Filed 03/25/19 Entered 03/25/19 18:26:04        Desc Main
                                            Document      Page 9 of 9
Aargon Agency
Attn: Bankruptcy Department           Anderson Brothers Bank              Cobblestone Village Apartments
8668 Spring Mountain Rd               PO Box 310                          900 Brookstone Way
Las Vegas, NV 89117                   Mullins, SC 29574                   Summerville, SC 29486




Convergent Outsourcing, Inc.          Financial Data Systems              Global Lending Service
Attn: Bankruptcy                      Attn: Bankruptcy                    Attn: Bankruptcy
Po Box 9004                           Po Box688
                                        0
                                                                          Po Box 10437
Renton, WA 98057                      Wrightsville Beach, NC 28480        Greenville, SC 29603



                                      Internal Revenue Service
Great Lakes                                                               Kohl's
                                      Centralized Insolvency Operations
Po Box 7860                                                               PO Box3043
                                      PO Box 7346
Madison, WI 53707                                                         Milwaukee, WI 53201
                                      Philadelphia, PA 19101-7346




Navient                               Progressive Leasing-NPRTO SE, LLC   Receivables Performance Management
PO Box 9500                           256 W. Data Drive #100              PO Box 1548
Wilkes Barre, PA 18773                Draper, UT 84020-2315               Lynnwood, WA 98046




SC Department of Revenue              SCE&G                               Trident Pain Center
PO Box 12265                          220 Operation Way MC C222           9267 Medical Plaza Drive
Columbia, SC 29211                    Cayce, SC 29033                     Charleston, SC 29406




Wakefield & Associates
Attn: bankruptcy
7005 Middlebrook Pike
Knoxville, TN 37909
